658 So. 2d 679 (1995)
Genie Kay LUND, Appellant,
v.
STATE of Florida, Appellee.
Nos. 95-23 to 95-27.
District Court of Appeal of Florida, First District.
August 15, 1995.
Nancy A. Daniels, Public Defender and Glen P. Gifford, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen. and Edward C. Hill, Asst. Atty. Gen., Tallahassee, for appellee.
JOANOS, Judge.
This is an appeal, in five consolidated cases, from a $5,000 civil restitution lien order imposed pursuant to sections 960.29-960.297, Florida Statutes (Supp. 1994), upon appellant's conviction of five counts each of forgery and uttering a forged instrument, *680 arising from the passing of five checks totaling $260.00. Appellant asserts, the state concedes, and we agree, that the lien is invalid because it does not comply with the requirements of the statute, in that it does not identify the person or entity in whose favor the lien is imposed as required by 960.292(3), Florida Statutes (Supp. 1994). Therefore, we strike the lien and remand for further proceedings. Since the lien on its face does not comply with the statutory requirements, we decline to reach the other issues presented by appellant regarding the interpretation of the statute and its constitutionality.
For purposes of any further proceedings, we note that recently the legislature substantially amended this legislation. See Ch. 95-184, §§ 28-35, Laws of Florida. See generally Lincoln v. Florida Parole Commission, 643 So. 2d 668 (Fla. 1st DCA 1994), citing Lowry v. Florida Parole and Probation Commission, 473 So. 2d 1248 (Fla. 1985).
The lien is stricken and the cases remanded for further consistent proceedings.
WOLF and WEBSTER, JJ., concur.